3 A.3d 1224 (2010)
203 N.J. 434
STATE of New Jersey, Plaintiff-Respondent,
v.
Rene BRADLEY-WILLIAMS, a/k/a Rene Robinson, Defendant-Petitioner.
Nos. C-303 September Term 2009, 064666
Supreme Court of New Jersey.
April 7, 2010.
A petition for certification of the judgment in A-005371-06 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Superior Court, Appellate Division, to reconsider merging count five with count three, similar to the merger of count four with count three.